Case: 3:07-cv-00010-GHD Doc #: 144 Filed: 10/26/20 1 of 1 PagelD #: 8780

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
EDDIE LEE HOWARD PETITIONER
V. ; NO, 3:07-CV-00010-GHD
BURL CAIN RESPONDENT
ORDER OF DISMISSAL

 

Pursuant to the stipulation of dismissal filed by the parties under Federal Rule of Civil
Procedure 41(a)(1)(A)(ii), the Court finds that Petitioner Eddie Lee Howard’s federal habeas
petition is hereby DISMISSED. This case is CLOSED.

SO ORDERED, this the AB gay of October, 2020.

UNITED STATES DISTRICT JUDGE
NORTHERN DISTRICT OF MISSISSIPPI

 

 
